department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend taxpayer a taxpayer b company c amount d amount e amount f amount g amount h account v ira w ira x ira y ira z dear this is in response to a ruling_request submitted by you on jn which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a had two individual_retirement_accounts with company c ira w and ira x taxpayer b also had two iras ira y and ira z with company c in addition account v was maintained for the benefit of taxpayer b in a former employer' sec_401 plan on taxpayer b received distributions of less than a week after the above distributions the mother of amount e from ira z and amount f from account v on taxpayer b received a distribution of amount d from ira y on taxpayer a received a distribution of amount g from ira w and a distribution of amount h from ira x taxpayer a became very ill was diagnosed with hospitalized for surgery on _ a short time later taxpayer a’s mother was released from the hospital although her condition was stabilized she remained in critical condition taxpayer a cared for her mother in a hospice care facility until her mother's death on _ taxpayer b also cared for taxpayer a’s father who was devastated by the loss of his wife and taxpayer b cared for their two small children and also managed the family business that taxpayers a and b previously managed together due to the sudden and unexpected illness and subsequent death of the mother of taxpayer a and the confusion and trauma her family suffered during this time taxpayers a and b were unable to complete the rollovers as they intended within the required period the funds received in the distributions have been maintained in a savings account pending this ruling_request in addition during this time taxpayer a and based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distributions described in this request because the failure to waive such requirement would be against equity or good conscience sec_402 of the internal_revenue_code provides in general that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities in general sec_402 provides that if an eligible_rollover_distribution is sec_402 of the code provides rules applicable to rollovers from exempt trusts transferred to an eligible_retirement_plan such as an ira or a qualified_trust the distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii for the life or life expectancy of the employee or the joint lives or life expectancies of the employee and the employee's designated_beneficiary or for a period of ten years or more w o b any distribution to the extent such distribution is required under sec_401 ax and c any distribution which is made upon the hardship of the employee sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day after the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides in part that an eligible_retirement_plan includes an ira a qualified sec_401 a_trust and certain other designated plans sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the jra is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under section d i of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayers indicates that the confusion caused by the illness and death in the family resulted in the transactions not being carried out in accordance with the taxpayers’ intent therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the part of amount f that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax contributions or distributions required by sec_401 of the code furthermore the service waives the 60-day rollover requirement in sec_408 with respect to the distribution of amounts d e g and h taxpayers a and b are hereby granted a period of days from the issuance of this ruling letter to contribute amounts d e g and h in cash into one or more iras or in the case of the part of amount f that constitutes an eligible_rollover_distribution into either one or more iras or into an eligible_retirement_plan as defined in sec_402 of the code provided all other requirements of sec_402 and sec_408 of the code except the 60-day rollover requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 and sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact at sincerely yours is j bena we krithejhe donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
